Citation Nr: 1811187	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.

In her June 2013 appeal to the Board, the Veteran indicated that she wished to appeal her PTSD and gastrointestinal disability claims only. The RO called the Veteran in April 2017 to confirm that she did not wish to appeal her claim for service connection for bipolar disorder. The Veteran confirmed that she did not want to continue her claim for service connection for bipolar disorder, which was documented in the claims file. Therefore, the Veteran withdrew her claim for entitlement to service connection for bipolar disorder prior to certification to the Board, and this claim is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD diagnosis has not been attributed to a verified or corroborated in-service stressor or stressors.



CONCLUSION OF LAW

1. The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service connection specifically for PTSD, the Veteran must submit medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then a veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes. Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

Further, corroboration of every detail, including the veteran's personal participation is not required; rather the veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997). See also Pentecost v. Principi, 16 Vet. App. 124 (2002). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for the Board.

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to her lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board has thoroughly reviewed all the evidence in the claims file. Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss all the evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for PTSD. The reasons for this determination are explained below.

The Veteran has a diagnosis of PTSD. This satisfies the first element of service connection of evidence of a current disability. However, the Board finds that the Veteran does not have a verified in-service stressor or stressors for her PTSD claim. The only evidence of the occurrence of the in-service stressors is the Veteran's lay statements.  This is insufficient to establish service connection for PTSD in this case. Cohen v. Brown, 10 Vet. App. 128 (1997). The Board will discuss the Veteran's allegations and explain why it finds the in-service stressors did not occur.  

The Veteran claims that while in service in basic training between May 1983 and July 1983, she was sexual harassed by a superior. She claims she reported the incident and, although the superior was removed from her unit, she was demoted from squad leader. She also claims she was not the only female soldier that was experiencing the harassment from the same person. There are, however, no corroborating statements within the claims file to support this allegation. 

Following the claimed harassment, the Veteran claims that another superior repeatedly and unwantedly asked her out on dates and harassed her while in training in Georgia, to the point where she had to move to an apartment off base for "safety purposes." The Veteran also claims that while in Korea, she was regularly pressured for sex by one of her superiors. The Veteran claims these incidents created a fear of black men that later developed into a fear of black people.

As set forth below, the Veteran's statements in connection with her claim differ from what she told medical professionals when she began being treated for her psychiatric symptoms and the cause of these psychiatric symptoms.  There, she reported multiple stressors, which involved her childhood for the most part and also men whom she dated after service. She was seen multiple times for psychiatric symptoms between 2000 and 2007, and while she reported multiple stressors and difficult experiences during and since her childhood, at no time did she address in-service stressors.  The Veteran's detailed reports regarding her experiences beginning in childhood and other life experiences that contributed to her psychiatric symptoms described prior to submitting her claim for service connection for PTSD cast doubt on the credibility of the in-service stressors as presented by the Veteran and are thus accorded no weight by the Board. 

Although the Veteran maintains that the residuals of the claimed in-service harassment have been an ongoing issue, the record indicates that the Veteran did not mention her claimed in-service harassment until around the time she sought service connection in 2010. The Veteran had been diagnosed with PTSD as early as 2000 and had been receiving mental health treatment for years prior her claim submitted in 2010. The medical records do not indicate that she discussed her military experiences at all except to report she served in the Army from 1983 to 1986. For example, in February 2000, she reported sustaining a head injury when she was a child and was kicked by a horse, which she stated accounted for her inability to make decisions and her emotionality.  In March 2000, the examiner wrote that the Veteran was anxious and upset due to a lot of "family stressors."  At a May 2000 psychiatric evaluation in connection with a claim for Social Security Administration (SSA) disability benefits, the Veteran reported she had been sexually abused by her father.  When entering a diagnosis of bipolar disorder, the examiner wrote that the stressors included bad relationships with men, accusation of incest by her father, being poor, and being a single mother.  In her own statement that she submitted to SSA in 2000, she wrote she had suffered "tremendous child abuse, sexual, mental, and physical.  She wrote about her head injury.  She wrote that her ex-husband's father had molested her and her ex-husband's daughter and that her ex-husband had attempted to kidnap their children.  She wrote her father terminated her from her job.  The Veteran wrote she had PTSD as a result of these experiences.  Notably, nothing was written about her time in service.  Thus, while writing and reporting verbally about all the bad experiences that had happened to her during her life, the Veteran did not discuss an in-service stressor or stressors, which she now claims has caused significant repercussions and affected her life.  This has damaged her credibility.

In October 2000, the Veteran was evaluated by a physician.  She talked about litigation against people who had prescribed Paxil to her.  The examiner wrote that the Veteran was very angry because she had signed her children away to her husband 10 years ago.  When addressing the Veteran's past medical history, the examiner noted that she sustained a head injury when she was seven years old.  The examiner wrote she had PTSD and under that diagnosis, he wrote she was an incest survivor and described being forced to have sex with her father, which had "traumatized her forever."  In a February 2002 VA treatment record, the examiner wrote, "The patient reports [she] had no Military Sexual Trauma to report."  This statement specifically contradicts her current allegation.  The Board understands that some victims do not want to talk about their experiences; however, the record is replete with the Veteran discussing in detail past bad experiences throughout her life.  In multiple records beginning in 2000, the Veteran reports being abused by her family-her father, her mother, her uncle, and her cousins.  In February 2004, when discussing her past, she described her relationship with her father as abusive verbally, physically, and emotionally.  She said she was sexually abused by her father and maternal cousins and was physically abused by both parents.  She was diagnosed with PTSD based on childhood stressors. In August 2007, she reported being sexually abused by her father. 

Thus, as the Veteran openly discussed abuse she had experienced during her lifetime from various individuals, she did not report any incident in service during this time frame.  She reports she was harassed in service by multiple people, but none of these people are mentioned until August 2010, which was right before she submitted a claim for service connection for PTSD.  Her claim was officially received in October 2010, but her application for disability benefits was dated in August 2010.  The Veteran only began claiming she had PTSD due to in-service stressors as she submitted her claim for compensation benefits.

The Veteran filed her PTSD claim after receiving a diagnosis of PTSD reaction with premenstrual dysphonic disorder (PMDD) in reaction to a post-service attempted assault by a male friend. The Board finds the statements made to the medical professionals outside of the context of a benefit claim more credible than the statements made for the purposes of obtaining service connection. See Fed. R. Evid. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").

Neither the in-service personnel nor treatment records support the Veteran's stressors. The contemporaneous records do not show behavioral changes or other indications of sexual trauma. Indeed, the only evidence of these events is the Veteran's own later statements made in support of this claim. There are a lack of indications that the Veteran had performance issues, issues with co-workers or superiors, or other signs of a behavioral problem. The preponderance of the evidence is against a finding that the Veteran experienced any performance issues around the time of the asserted harassments or the remainder of her service.

In weighing credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). It is important to emphasize that in this case, the Board is not denying the case simply because there is no credible evidence contemporaneous to the alleged sexual assaults, but because the absence of evidence at that time is another factor to be considered in determining the Veteran's overall credibility in this matter.  Again, while providing detailed descriptions of the multiple stressors the Veteran had encountered throughout her lifetime and writing down her own experiences, at no time prior to 2010 did she report an in-service stressor.  However, now she reports multiple in-service stressors.  

At her April 2012 VA examination, the examiner opined that the Veteran was unreliable, exaggerated and "displayed lability" during the exam by crying constantly, but stopping on cue at the end of the examination to question how much compensation she was eligible for. The examiner stated that the discomfort the Veteran feels about black men could be related to service or it could just be discrimination because she has a similar response to black women; this opinion was supported by yet another claimed in-service stressor that the Veteran submitted in December 2016 regarding a black female drill sergeant that the Veteran stated discriminated against her also while in basic training. In October 2012, the Veteran was scheduled to do an MST consult, but did not remain in contact to schedule the assessment that would have provided a more thorough assessment of these stressors. The Board finds that the Veteran has adjusted her statements to further her claim rather than identify the cause of her disorder. 

In addition, the Board notes that the Veteran has a diagnosis of bipolar disorder. The VA examiner provided an opinion that the Veteran did not meet the criteria for PTSD, but instead her answers aligned with her bipolar diagnosis. The Veteran's mental health records have noted that the Veteran consistently downplayed or denied her bipolar symptomology and diagnosis, despite it being diagnosed by multiple medical professionals. At the VA examination, the examiner attributed the symptoms that the Veteran reported, anger and sleep problems, to bipolar disorder. The examiner explained that the Veteran was missing the "current re-experiencing symptoms" of someone who would have PTSD. However, even conceding the diagnosis of PTSD above, the Board finds that the Veteran's claimed in-service stressors are not verified or credible and the Board cannot rely on her statements alone as evidence of an in-service stressor. 

In regard to the additional evidence of record, although her various treating physicians have found the Veteran credible in her reports of being harassed and assaulted and their reports in turn may be considered corroborating evidence, they are not probative evidence if they are based on an inaccurate history or a history that is rejected by the Board. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating a medical opinion based on incorrect factual premise is not probative). This includes the portion of the VA April 2012 exam that concedes military sexual harassment as "consistent with the types, places and circumstances of the military service." These opinions are based on varied histories from the Veteran which have been rejected by the Board factually. As the Board has found the Veteran to be not credible in her report of the claimed in service assault, their opinions, at least the parts based on those inaccurate histories, are not probative.  

Medical professionals have also questioned the Veteran credibility.  For example, in a February 2004 VA treatment record, the VA social worker wrote that the Veteran had contradicted herself several times during the assessment. She wrote that the Veteran presented with symptoms of manic depression but denied the symptoms once in the interview and then admitted them later on.  The social worker wrote that the Veteran denied depression even though she was on anti-depressants.  She wrote that when she confronted the Veteran, the Veteran stated she took the medication for anxiety related to her divorce.  The social worker concluded, "In my opinion, she seem[s] to be making a deliberate attempt to mislead this author, but the reasons for this [are] unknow[n]."  In a March 2004 VA treatment record, a VA psychiatrist described the Veteran as an "unreliable historian" and that she was making contradictory statements.  When she was examined by VA in 2012, the examiner wrote that when testing the Veteran, her answers were exaggerated and that the Mississippi scale was not valid.  She added, "The fact that she endorsed so many items despite her lack of combat is evidence that her self-report is unreliable."  Thus, medical professionals have also found the Veteran's statements to lack credibility, which further supports the Board's finding that the Veteran's statements in connection with her in-service stressors lack credibility.

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for PTSD. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Although the Veteran's original claim for a gastrointestinal disability was claimed as secondary to PTSD, in the interest of the Veteran, the Board must also address whether the Veteran's gastrointestinal disability that has since been claimed as GERD, hiatal hernia, irritable bowel syndrome, and diverticulosis is directly connected to her military service especially since the Veteran had a gastric ulcer noted on her entry examination in April 1983 and some symptoms such as trouble with her digestion, nausea and vomiting while in service.

Accordingly, the case is REMANDED for the following action:

1. If possible return the case to the same examiner from July 2012, if not, one of equal expertise. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination. The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner is asked to provide the following opinions, providing another examination if necessary. The examiner must include a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached: 

a). Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current disability of the gastrointestinal system? Please address any and all gastrointestinal disabilities.

b.) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's gastrointestinal disability had its onset in service, which period of service was from July 1983 to May 1986, or is otherwise related to service?

c.) As the Veteran already had a gastric ulcer disability at the time she entered service (it was noted on her entrance examination as being diagnosed in 1981 and examination of the abdomen and viscera was found to be abnormal), is it at least as likely as not (a 50 percent probability or greater) that the Veteran's gastrointestinal ulcer was aggravated during the Veteran's period of service from July 1983 to May 1986? (The definition of aggravation is below.)

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2. Then, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


